                      Case 16-80637           Doc        Filed 08/04/20         Entered 08/04/20 10:56:54                      Desc Main
                                                             Document           Page 1 of 5
Fill in this information to identify the case:

Debtor 1               James Dean Maxon

Debtor 2               Melissa Mae Maxon
(Spouse, if filing)

United States Bankruptcy Court for the: Central                   District of Illinois
                                                                              (State)

Case number            16-80637



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 Bayview Loan Servicing, LLC, a Delaware          Court claim no. (if known):         5
                                  Limited Liability Company

Last four digits of any number you                XXXXXX7120                       Date of payment change:
use to identify the debtors’ account:                                              Must be at least 21 days after date of                9/1/2020
                                                                                   this notice

                                                                                   New total payment:
                                                                                   Principal, interest, and escrow, if any                $315.20

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:            $ 118.35                                     New escrow payment:             $ 116.95

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                         %                              New interest rate:          %

             Current principal and interest payment:        $ _________                    New principal and interest payment:             $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                            New mortgage payment:             $ _________




Official Form 410S1                               Notice of Mortgage Payment Change                                                   page 1
                Case 16-80637                Doc      Filed 08/04/20      Entered 08/04/20 10:56:54            Desc Main
                                                          Document        Page 2 of 5
 Debtor 1           James Dean Maxon                                                Case number (if known) 16-80637
                   First Name Middle Name      Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Kinnera Bhoopal                                                                Date     7/27/2020
     Signature

Print:        Kinnera                                                Bhoopal           Title    Authorized Agent
              First Name             Middle Name                     Last Name

Company       McCalla Raymer Leibert Pierce, LLC

Address       1544 Old Alabama Road
              Number      Street
              Roswell                         GA                      30076
              City                            State                   ZIP Code

Contact phone      (312) 348-9088 X5172                                                Email    Kinnera.Bhoopal@mccalla.com




Official Form 410S1                             Notice of Mortgage Payment Change                                     page 2
   Case 16-80637           Doc    Filed 08/04/20       Entered 08/04/20 10:56:54 Desc Main
                                                        Bankruptcy Case No.: 16-80637
                                      Document         Page 3 of 5
In Re:    James Dean Maxon                              Chapter:                 13
          Melissa Mae Maxon
                                                        Judge:                   Thomas L. Perkins


                                      CERTIFICATE OF SERVICE

      I, Kinnera Bhoopal, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
GA 30076, certify:

         That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
regular United States Mail, with proper postage affixed, unless another manner of service is expressly
indicated:

James Dean Maxon
417 N West Street
Kewanee, IL 61443

Melissa Mae Maxon
417 N West Street
Kewanee, IL 61443

Michael A Williams                               (served via ECF Notification)
3610 25th Street, Ste. 3
Moline, IL 61265

Marsha L Combs-Skinner                           (served via ECF Notification)
Chapter 13 Standing Bankruptcy Trustee
108 S. Broadway
PO Box 349
Newman, IL 61942

U.S. Trustee                                        (served via ECF Notification)
U.S. Trustee
Office Of Nancy J. Gargula U.S. Trustee
401 Main St #1100
Peoria, IL 61602

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:       8/4/2020          By:     /s/Kinnera Bhoopal
                     (date)                  Kinnera Bhoopal
                                             Authorized Agent for Bayview Loan Servicing, LLC
            Case 16-80637               Doc         Filed 08/04/20 Entered 08/04/20 10:56:54 Desc Main
                                                        Document ANTICIPATED
                                                                   Page 4 ofESCROW
                                                                             5     ACCOUNT DISBURSEMENTS
                                                                             HAZARD INS                                            $922.00
                                          P.O. Box 331409                    COUNTY TAX                                            $481.48
                                          Miami FL 33233-1409                Total                                               $1,403.48
                                                                                                                 $1,403.48 / 12 months =
                                                                             Escrow Payment Calculation                  $116.95
 




       ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
       AND CHANGE OF PAYMENT NOTICE PREPARED FOR
       ACCOUNT NUMBER:
       ESCROW ANALYSIS DATE: 07/01/2020
                                                                                     NEW PAYMENT IS AS FOLLOWS:
      Melissa Maxon                                                                  Principal and Interest                            $198.25
      C/O Michael A Williams                                                         Required Escrow Payment                           $116.95





                                                                                     Shortage/Surplus Spread
      Michael A Williams Law Firm                                                    Optional Coverages
      Suite 202                                                                      Buydown or Assistance Payments
      423 17th St                                                                    Other
      Rock Island, IL 61201
                                                                                     Total Payment                                     $315.20
                                                                                     New Payment Effective Date:                    09/01/2020
                                                                                     Current Payment Due Date:                      04/01/2019

       This statement provides a detailed summary of activity related to your escrow account. Bayview Loan Servicing maintains your escrow
       account to pay such items as property taxes, insurance premiums, and/or mortgage insurance. The escrow items to be disbursed from
       your account over the next twelve months are summarized above.

                                           ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

       The following estimate of activity in your escrow account from 09/2020 through 08/2021 is provided for your information. All payments
       we anticipate receiving as well as disbursements we anticipate making on your behalf are included. This also includes the Projected
       Escrow Account Balance, derived by carrying forward your current actual escrow balance. Please retain this statement for comparison
       with the actual activity in your account at the end of the next escrow account computation year.

           PAYMENTS TO                             PAYMENTS FROM                                                    ESCROW ACCOUNT
         ESCROW ACCOUNT                           ESCROW ACCOUNT                                                        BALANCE
                                   MIP/PMI      FLOOD HAZ. INS. WIND INS.              TAXES     TAX DESC.        PROJECTED    REQUIRED
       MONTH
       STARTING BAL                                                                                                    $602.801         $922.002
       SEP 20          $116.95                                                                                          $719.75        $1,038.95
       OCT 20          $116.95                              $922.00                                                      $85.30-*        $233.90 LP
       NOV 20          $116.95                                                                                           $31.65          $350.85
       DEC 20          $116.95                                                                                          $148.60          $467.80
       JAN 21          $116.95                                                                                          $265.55          $584.75
       FEB 21          $116.95                                                                                          $382.50          $701.70
       MAR 21          $116.95                                                                                          $499.45          $818.65
       APR 21          $116.95                                                                                          $616.40          $935.60
       MAY 21          $116.95                                                       $240.74 COUNTY TAX-1               $492.61          $811.81
       JUN 21          $116.95                                                                                          $609.56          $928.76
       JUL 21          $116.95                                                                                          $726.51        $1,045.71
       AUG 21          $116.95                                                       $240.74 COUNTY TAX-2               $602.72          $921.92
       Total                                                $922.00                  $481.48

       (1) Your current escrow balance is negative $1,163.01. To project the next year’s tax and insurance payment we added $2,006.55 for
       payments not yet made and subtracted $240.74 for disbursement not yet made. This brings your projected starting balance to
       $602.80 (see breakdown on next page).

       (LP) The lowest (LP) required escrow balance for the next 12 months is scheduled to be $233.90 (cushion) which is 1/6 of the
       anticipated escrow account installment. Under Federal Law (RESPA) or applicable state law, a cushion in your escrow account is
       permitted (excluding MIP/PMI).

       (*) Your lowest (*) projected escrow balance for the next 12 months is scheduled to be negative $85.30. Your bankruptcy escrow
       claim amount of $916.83 will be added to your escrow balance. The difference between the lowest projected balance, bankruptcy
       escrow claim amount and cushion is $597.63. This results in a surplus once all the payments not yet made for the tax and insurance
       portion are received.

       (2) Based on the escrow account projection for the coming year indicated above, your escrow account requires a starting escrow
       balance of $922.00 to arrive at the lowest (LP) required escrow balance.

       The projected escrow surplus is only valid for loans that are current at the time of the analysis. An account is current if payment is
       received within 30 days of the payment due date.

       This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing
       date are included in your bankruptcy plan and will be paid through that plan. In other words, we are only analyzing for taxes
       (and insurance if applicable) that will come due after your current bankruptcy filing date.

       IF YOU ARE REPRESENTED BY AN ATTORNEY, PLEASE NOTIFY US AND PROVIDE THIS CORRESPONDENCE TO YOUR
       ATTORNEY.
           Case 16-80637                Doc        Filed 08/04/20              Entered 08/04/20 10:56:54                           Desc Main
                            ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY
                                                       Document                Page 5 of 5
      Account Number:                                                             Name: Melissa Maxon
      This is a statement of actual activity in your escrow account from 09/2019 through 08/2020. Last year's projections are next to
      the actual activity. Your mortgage payment for the past year was $316.60 of which $198.25 was for principal and interest and
      $118.35 went into your escrow account. An asterisk(*) indicates a difference from a previous estimate either in the date or the




      amount. An 'E' indicates a projected disbursement or payment.
      Your anticipated low point may or may not have been reached based on one or more of the following factors:
                     PAYMENT(S)                                       TAXES                                        INSURANCE
      • Monthly payment(s) were received           • Tax rate and/or assessed value               •   Premium changed
        less than OR greater than expected         changed                                        •   Coverage changed
      • Monthly payment(s) were received           • Exemption status lost or changed             •   Additional premium paid
        earlier OR later than expected             • Supplemental/Delinquent tax paid             •   Insurance bill paid earlier OR later





      • Previous overage was returned to           • Tax bill paid earlier OR later than              than expected
        escrow                                     expected                                       •   Premium was not paid
      • Previous deficiency/shortage not paid      • Tax installment not paid                     •   Premium refund received
        entirely                                   • Tax refund received                          •   New insurance escrow requirement
                                                   • New tax escrow requirement paid                  paid
                                                                                                  •   Force placed insurance premium paid
                PAYMENTS TO ESC. ACCT.              PAYMENTS FROM ESC. ACCT.                                    ESCROW BAL. COMPARISON
                 PROJECTED    ACTUAL                 PROJECTED     ACTUAL                   DESCRIPTION          PROJECTED    ACTUAL
      MONTH
      STARTING BAL                                                                                                      $906.00      $2,323.44-
      SEP          $118.35         $461.52   *                              $922.00 *       HAZARD INS                $1,024.35      $2,783.92- L
      OCT          $118.35         $231.28   *              $906.00           $0.00 *      HAZARD INSUR                $236.70       $2,552.64-
      NOV          $118.35         $115.64   *                                                                          $355.05      $2,437.00-
      DEC          $118.35         $231.28   *                                                                          $473.40      $2,205.72-
      JAN          $118.35         $231.28   *                                                                          $591.75      $1,974.44-
      FEB          $118.35         $348.55   *                                                                          $710.10      $1,625.89-
      MAR          $118.35         $117.27   *                                                                          $828.45      $1,508.62-
      APR          $118.35         $234.54   *                                                                          $946.80      $1,274.08-
      MAY          $118.35         $234.54   *              $257.08         $240.74 *       COUNTY TAX-1               $808.07       $1,280.28-
      JUN          $118.35         $117.27   *                                                                          $926.42      $1,163.01-
      JUL          $118.35       $1,888.20   *E                                                                       $1,044.77        $725.19
      AUG          $118.35         $118.35     E            $257.08         $240.74 *E      COUNTY TAX-2               $906.04         $602.80
      Total      $1,420.20       $4,329.72                $1,420.16       $1,403.48
                                                               * = indicates a difference from a previous estimate either in the date or the amount
                                                                                                          'E' = projected disbursement or payment
                                                                                                                       ‘L’ = Lowest Escrow Balance
      Starting Projected Escrow Balance:
      Current Escrow Balance             $1,163.01-
      Payments Not Yet Made              $2,006.55
      Disbursements Not Yet Made           $240.74
      Projected Escrow Balance             $602.80

      At the time of your escrow account review, your expected lowest balance was $236.70 (cushion) or 1/6 of the anticipated
      escrow payment. Your actual lowest escrow balance was negative $2,783.92, as shown in the above "Account History".

      Confirmed SII Disclaimer: If you are a confirmed successor in interest of the account, unless you assume the mortgage loan
      obligation under state law, you are not personally liable for the mortgage debt and cannot be required to use your own assets to
      pay the mortgage debt.

      Bayview Loan Servicing, LLC is a debt collector. This letter is an attempt to collect a debt and any information obtained will be
      used for that purpose. To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy
      under Title 11 of the United States Code, this notice is for compliance with non bankruptcy law and/or informational purposes
      only. It does not constitute an attempt to collect a debt, to reaffirm a debt, or to impose any personal liability on you. Nothing in
      this letter (including our use of the words "your," "loan," "mortgage," or "account") means that you're required to repay a debt
      that's been discharged. If your original obligation was discharged, any payment you make on the account is voluntary, but we
      still have rights under the security instrument, including the right to foreclose on the property. If you are represented by an
      attorney, please refer this letter to your attorney and provide us with the attorney's name, address, and telephone number.
      Bayview Loan Servicing, LLC., NMLS no. 2469.

      Should you require additional information, please call Customer Service: 1-800-457-5105
      Mon-Fri, 8:00 a.m. to 7:00 p.m., EST
      www.bayviewloanservicing.com
